Citation Nr: 1734063	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  08-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for left knee status post total knee arthroplasty from June 1, 2012.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, March 2012, and October 2015 the Board again remanded this case for further development. 

In November 2011, the Veteran testified at a Travel Board hearing chaired by a VLJ.  A transcript of the Board hearing has been associated with the Veteran's claims file.  The Veteran did not respond to notification that the VLJ who that hearing is no longer employed by the Board and he had the right to schedule another Board hearing.  Therefore, the Board has proceeded with adjudication of his appeal.  See 38 C.F.R. § 20.707.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The October 2015 Board remand sought the Veteran's updated VA treatment records from November 2014.  A February 2017 supplemental statement of the case (SSOC) relates that it had reviewed records from the VA Medical Center in Tampa, Florida dated through February 16, 2017.  However, a review of the Veteran's eFolders reveals that the most recent treatment record from the Tampa VAMC associated with the record is dated December 9, 2014.  The record was printed on April 16, 2015.  A VBMS CAPRI record with a receipt date March 1, 2016 is labeled "Tampa VAMC Records," but is blank and contains no records. 

As a result, it appears that outstanding VA treatment records exist that have not been associated with the record before the Board.  As the records are likely to contain information pertinent to the matters at hand, and because VA records are constructively of record, these records must be sought.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The claim for a TDIU, is inextricably intertwined with the issue of entitlement to a rating in excess of 30 percent for left knee status post total knee arthroplasty from June 1, 2012 being remanded.  See Harris v. Derwinski, 1 Vet. App. 180   (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record copies of all outstanding VA treatment records, including those dated after December 9, 2014.

2. After completing the above, and any further development the AOJ deems necessary upon review of the record, the AOJ should then readjudicate the claims.  If either claim remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




